t c summary opinion united_states tax_court howard c cantor and patricia m allen petitioners v commissioner of internal revenue respondent docket no 20858-11s filed date darren marie larsen for petitioners steven roth for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively and imposed a dollar_figure sec_6651 addition_to_tax for after concessions the issue for decision is whether petitioners are entitled to deductions for losses from their rental real_estate activity for either year in issue the resolution of the issue depends upon whether howard c cantor petitioner is a taxpayer to whom sec_469 applies for either of those years background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california at all times relevant petitioner was the owner of abs glass a sole_proprietorship organized by him in at first abs glass was in the business of providing automobile parts later the business focused on automobile unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure windshield repairs and replacements starting in or around in addition to its auto glass business abs glass offered services more specifically described below in connection with residential buildings on date the state of california issued a c17-glazing contractor’s license to abs glass the license remained in effect for the years in issue according to the cal code regs tit sec dollar_figure a glazing contractor selects cuts assembles and or installs all makes and kinds of glass glass work mirrored glass and glass substitute materials for glazing executes the fabrication and glazing of frames panels sashes and doors and or installs these items in any structure during the years in issue and through abs glass petitioner provided glazing services involving repairs and or installation of automobile windshields and windows and repairs and or installation of glass and glass products in buildings as described by petitioner at some point during its history abs glass was divided into two working divisions an automotive division and a residential division during the years in issue the business_premises of abs glass a big_number square-foot facility in santa barbara california was divided following petitioner’s lead we use the term residential for convenience the record suggests that the activities related to residential properties might relate to commercial properties as well into at least three sections--one dedicated to general office management functions one dedicated to the automotive division and one dedicated to the residential division during the years in issue petitioner worked approximately to hours per week at abs glass his role there was much as is expected from a sole_proprietor he managed and actively participated in all aspects of the business he did whatever needed to be done in order to ensure the success of the business including as described by petitioner cleaning the business_premises when necessary petitioner was more actively involved with the residential division of abs glass than he was with the automotive division the residential division offered various services including the repair and installation of glass for shower and bathtub enclosures windows shelving table tops mirrors and cabinets in connection with these activities petitioner received calls from customers and potential customers generated job-cost estimates after on-site visits negotiated contracts ordered materials_and_supplies fabricated glass products such as table tops and mirrors installed glass products such as windows doors mirrors and shower and bathtub enclosures billed customers and if necessary acted as bill collector with respect to outstanding debts from customers petitioner did not maintain any form of contemporaneous log in which he recorded the time spent in connection with either the automotive division or the residential division of abs glass he obviously spent more than hours per year during each year in issue providing services in connection with the residential division of abs glass but the record does not allow for an allocation of time spent on the various activities listed in the preceding paragraph also during and petitioners owned four rental properties two as the members of alcan development llc alcan and two in their individual capacities collectively petitioners’ rental real_estate activity petitioners’ and joint federal_income_tax returns were prepared by a certified_public_accountant as relevant each return includes a schedule c profit or loss from business relating to abs glass and a schedule e supplemental income and loss showing rental real_estate income and expense deductions attributable to the four rental properties the schedules c for abs glass included with the and returns show dollar_figure and dollar_figure of gross_receipts respectively petitioners entered the north american industry classification system naics code in box b on the and schedules c according to the naics a standard used by federal statistical agencies in classifying businesses the code entered on the schedules c relates to automotive body paint interior and glass repair the schedule e reported a total rental real_estate loss of dollar_figure the schedule e reported total rental real_estate income of dollar_figure alcan’s forms u s return of partnership income for and show net rental real_estate losses of dollar_figure and dollar_figure respectively the schedules k-1 partner’s share of income deductions credits etc attached to the forms allocate the losses to petitioners the rental real_estate losses reported on the schedule e and the and schedules k-1 are taken into account in the adjusted_gross_income reported on petitioners’ and returns the deductions attributable to these losses are disallowed in the notice other adjustments made in the notice have been resolved by the parties and will not be discussed discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a indopco inc v petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not commissioner 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs according to respondent the rental real_estate loss incurred for each year is deductible only as allowable under section 469--a point petitioners do not dispute in general that section precludes a taxpayer from currently deducting a loss from a passive_activity a term that is defined to include any rental_activity regardless of the taxpayer’s level of participation sec_469 c there is an exception to this general_rule for an individual described in sec_469 and sometimes referred to as a real_estate_professional under sec_469 a taxpayer is a real_estate_professional for a taxable_year if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates a real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 the determination of whether a taxpayer’s activities constitute a real_property_trade_or_business is based on all of the relevant facts and circumstances sec_1_469-9 income_tax regs in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements sec_469 if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 the disagreement between the parties focuses on whether petitioner is a real_estate respondent concedes that petitioners materially participated in their rental real_estate activity within the meaning of sec_1_469-5t temporary income_tax regs fed reg date for both years in issue professional that is whether he is a taxpayer to whom sec_469 applies according to petitioners he is according to respondent he is not we first consider whether abs glass or any of the services it provided constituted a real_property_trade_or_business as contemplated by sec_469 obviously the services performed by petitioner in connection with the automotive division of abs glass are not services petitioner performed in a real_property_trade_or_business according to petitioners the services petitioners provided in connection with the residential division of abs glass are construction or reconstruction activities that qualify the residential division of abs glass as a real_property_trade_or_business under sec_469 for both years in issue as petitioners view the matter the time petitioner spent performing services in connection with the residential division of abs glass qualifies him as a real_estate_professional as described in sec_469 petitioners’ position assumes that all of the services petitioner performed for the residential division of abs glass constitute construction or reconstruction activities but we are not so sure that they do the words construction and reconstruction are not defined in sec_469 the regulations promulgated thereunder caselaw addressing that section or mrs allen does not claim to be a taxpayer so described the statute’s legislative_history consequently the words are construed consistent with their ordinary and common meanings 101_tc_571 aff’d 98_f3d_825 5th cir see 380_us_563 331_us_1 96_tc_697 91_tc_32 40_tc_474 webster’s ii new riverside university dictionary defines the term construction as t he act or process of constructing and defines the term constructing as t o put together by assembling parts webster’s ii new riverside university dictionary defines the term reconstruction as t he act or result of reconstructing and defines the term reconstructing as t o construct again nothing in the dictionary definitions limits the terms to real_property construction or reconstruction but the statute expressly imposes such a limitation keeping that limitation in mind we assume without finding that installing original or replacement windows in newly built or existing buildings constitutes construction or reconstruction within the meaning of sec_469 on the other hand we find that cutting and installing mirrors and table tops cutting and installing shower and bath glass enclosures and replacing window panes do not sec_469 requires that we compare the time petitioner spent in real_property trades_or_businesses against the time he spent in other trades_or_businesses during each year in issue petitioner explained the services he provided as the sole_proprietor of abs glass in generalized terms and his explanation shows that he performed services in real_property trades_or_businesses as well as other types of trades_or_businesses he did not keep a contemporaneous log showing how much of his time was spent in any particular activity and we cannot otherwise make that determination from his testimony or any of the other evidence admitted in this case because petitioner provided services in both real_property trades_or_businesses and other trades_or_businesses during the years in issue and because the evidence does not allow for a finding that he spent more time in the real_property trades_or_businesses than he did in the other trades_or_businesses during either year in issue he is not an individual described in sec_469 for either of those years it follows that the real_estate loss deductions here in dispute are subject_to the limitations imposed in sec_469 respondent’s determinations in that regard are sustained to reflect the foregoing and the parties’ concessions decision will be entered under rule
